The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Detailed Action
Claims 1-18 have been examined.Claims 4, 6-9, 13 and 15-18 are objected to as containing novel subject matter while being dependent on rejected base claims.Claims 1-3, 5, 10-12 and 14 have been rejected.


Allowable Subject Matter
Claims 4, 6-9, 13 and 15-18 recite novel subject matter while being objected to as dependent on rejected base claims.  
Claims 5 and 14 recite novel subject matter while being rejected as indefinite.
Within each claim as a whole the examiner deems the novel limitation to be that the operation parameter in controlling the supplied power is maintained or changed based on a total data write size based on a request from a host during a period of time.


Specification
The title is objected to as not being descriptive of the claimed invention.



Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

 
Claim(s) 5 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Clam 5 line 3 recites the limitation "the time of the occurrence".  This limitation lacks antecedent basis.
Claim 14 is rejected for the same reason as claim 5.


Claim Rejections - 35 USC § 102(a)(1)

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 1, 2, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cornwell (US Patent Application Publication 2007/0263441).

As per claim 1, Cornwell ('441) discloses a memory system comprising: 
	a memory device (Figure 1); and 
	a memory controller in communication with the memory device (Figure 1) and configured to control the memory device and to control a magnitude of power supplied to the memory controller, 	
	wherein the memory controller is configured to: 
	determine whether an error has occurred in target data stored in a predetermined target memory area of the memory device (Figure 6a steps 635-650, an unsuccessful ECC decoding is attempted), and
	determine, in response to whether an error has occurred in the target data, the magnitude of the supplied power (Figure 6a step 625 and 650, new digital values are selected; the digital values correspond to different voltage levels (power magnitudes), as in Figure 2a and paragraphs 49) based on a first operation parameter selected among predetermined candidate operation parameters in connection with the magnitude of the supplied power (paragraph 49, the digital data values are mapped to voltage levels based on current temperature, supply voltage, number of reads and writes of the page data, and voltage of the reference cells).



As per claims 10-11, these claims recite limitations found in claims 1-2, respectively, and are respectively rejected on the same grounds as claims 1-2.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


s 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cornwell ('441) in view of Wikipedia's Checksum (historical version published October 27, 2019).

As per claim 3, Cornwell ('441) discloses the memory system according to claim 1, wherein the memory controller is configured to determine that the error has occurred in the target data based on an error correction code (paragraph 37).

Cornwell ('441) does not expressly disclose the system wherein the error is determined based on a checksum for the target data.

Wikipedia's Checksum teaches use of a checksum verification in digital data.

Prior to the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the memory controller system disclosed by Cornwell ('441) such that the error detection includes a checksum verification, as taught by Wikipedia's Checksum.  This modification would have been obvious because checksums are often used to verify data integrity (Wikipedia's Checksum, first paragraph).

As per claim 12, this claim recites limitations found in claim 3 and is rejected on the same grounds as claim 3.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Maeda teaches a memory controller that monitors for voltage adjustments in large areas of memory as the applied write voltage can cause data retention problems.  Fujita teaches adjusting a voltage among candidate values and checking data to determine acceptable values based on monitored deterioration characteristics of the memory array.



Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SCHELL whose telephone number is (571) 272-8186.  The examiner can normally be reached on Monday through Friday 9AM-5:00PM (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note that all agendas or related documents that Applicant would like reviewed should be sent at least one full business day (i.e. 24 hours not including weekends or holidays) before the interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached at (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  The fax phone number for the examiner is 571-273-8186.  The examiner may be e-mailed at joseph.schell@uspto.gov though communications via e-mail are not permitted without a written authorization form (see MPEP 502.03).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JS/JOSEPH O SCHELL/Primary Examiner, Art Unit 2114